       Case 7:21-cv-00045 Document 17-1 Filed on 04/07/21 in TXSD Page 1 of 2
                                             Exhibit A

                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF TEXAS
                                  MCALLEN DIVISION

  JAKE SHAW, Individually and On                  §
  Behalf of All Others Similarly Situated,        §
                                                  §
  Plaintiff,                                      §
                                                  §         Civil Action No. 7:21-cv-45
  v.                                              §
                                                  §
  PERATON, INC.                                   §
                                                  §
  Defendant.                                      §


                                    PLAINTIFF’S SUR-REPLY

         Plaintiff Jake Shaw (“Plaintiff”) on behalf of himself and all others similarly situated

(“Class Members”) files Sur-Reply in order to address arguments contained in Defendants’ Reply.

         In their Reply to Plaintiff’s Response to Defendant’s Motion to Dismiss, Defendant claims

that Plaintiffs have not exhausted the requirement to mediate this matter. Dkt. 16, p. 3. In reality,

Plaintiffs’ counsel asked counsel for Defendant on a number of occasions if Defendant would be

interested in mediating this case. Exh. A to Plaintiff’s Sur Reply. Counsel for Plaintiff did not

couch this offer in terms of either formal mediation or informal mediation. Id. Defendant replied

that they had no interest in formal mediation. Exh. B to Plaintiff’s Sur Reply.

         Moreover, while Defendant claims that Plaintiffs are well within their statute of limitations,

Defendant neglects to inform this Court that under Fifth Circuit precedent, even the filing of a

claim for arbitration does not toll limitations. That is because, under Fonseca v. USG Ins. Servs.,

467 Fed. Appx. 260 (5th Cir. 2012), “a demand for arbitration does not toll the statute of

limitation.” 467 Fed. Appx. at 261, quoting U.S. ex rel. Portland Constr. Co. v. Weiss Pollution

Control Corp., 532 F.2d 1009, 1013 (5th Cir. 1976). In other words, if Plaintiff is forced straight
     Case 7:21-cv-00045 Document 17-1 Filed on 04/07/21 in TXSD Page 2 of 2



to arbitration without this Court staying the case, Plaintiff has no way to toll his statute of

limitations.



                                              Respectfully Submitted,

                                              MORELAND VERRETT, P.C.
                                              700 West Summit Dr.
                                              Wimberley, Texas 78676
                                              Tel: (512) 782-0567
                                              Fax: (512) 782-0605

                                              By: /s/ Douglas B. Welmaker
                                                     Douglas B. Welmaker
                                                     State Bar No. 00788641
                                                     doug@morelandlaw.com

                                              ATTORNEY FOR PLAINTIFF



                                      Certificate of Service

I hereby certify that the foregoing Sur Reply has been electronically served on all counsel of record
via Notice of Electronic Filing on a known Filing User through the CM/ECF system on April 7,
2021.


                                              /s/ Douglas B. Welmaker
                                              Douglas B. Welmaker




                                                 2
